Citation Nr: 9905439	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for loss of vision in the left eye is well grounded.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945 and from May 1946 to July 1954.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1996 decision by the RO.


FINDINGS OF FACT

1.  The veteran has a current visual impairment of the left 
eye.  

2.  The record contains competent medical evidence which 
appears to link a hemianopsia of the veteran's left eye to 
military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
loss of vision in the left eye is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§  3.303, 3.310 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

In the present case, the Board finds that the claim of 
entitlement to service connection for loss of vision in the 
left eye is well grounded.  The available medical evidence 
shows that the veteran has a current visual impairment of the 
left eye; namely, end-stage glaucoma with no light 
perception.  He is presently in receipt of service-connected 
disability compensation benefits for a "neoplasm, cerebral, 
left, temporal, malignant with homonymous hemianopsia, right, 
involving one-half of the maculae," and the record contains 
a report of a service department examination, apparently 
conducted in May 1956, which indicates, among other things, 
that the veteran's "[service-connected right] hemianopsis 
has extended to include the macula area in the left eye 
. . . ."  In the Board's view, this evidence, taken 
together, is sufficient to make plausible the veteran's claim 
that his current left eye visual impairment is due, at least 
in part, to service-connected disability.

In determining that the veteran's claim is well grounded, the 
Board has not overlooked the fact that glaucoma-a condition 
which has not heretofore been linked to the veteran's service 
or to an already service-connected disability-appears to be 
the overwhelming cause of his current left eye visual 
impairment.  Nevertheless, as noted above, the record 
contains evidence which tends to show that the veteran may 
have developed a left eye hemianopsia years prior to the 
onset of glaucoma.  Due to veteran's lack of light perception 
in the left eye, it appears that it is no longer possible to 
measure his left eye visual field for purposes of determining 
whether he presently has a left eye hemianopsia.  Under the 
circumstances, therefore, the Board is satisfied that 
historical evidence of a service-related left eye 
hemianopsia, combined with competent evidence of a current, 
perhaps intervening, visual impairment of the left eye, is 
sufficient to satisfy the legal criteria for a well grounded 
claim.  Cf. 38 C.F.R. § 4.78 (1998) (indicating that if a 
veteran has a service-connected visual disability, and his 
condition later worsens as a result of intervening disease or 
injury unrelated to service, he is nevertheless entitled to 
compensation for the condition as it existed prior to the 
intervening disease or injury, subject to 38 C.F.R. 
§ 3.383(a)).


ORDER

The claim of entitlement to service connection for loss of 
vision in the left eye is well grounded; to this extent, the 
appeal is granted.


REMAND

As noted above, the Board has determined that the veteran's 
claim of entitlement to service connection for loss of vision 
in the left eye is well grounded.  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Epps, supra.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Because the veteran has not 
yet been provided such an examination, a remand is required.

A remand is also required for procedural reasons.  The record 
shows that additional medical evidence was received 
subsequent to May 1996, when the relevant statement of the 
case (SOC) was issued to the veteran.  That evidence contains 
information pertaining to the veteran's visual acuity, and is 
therefore "pertinent" to both his claim of service 
connection for loss of vision in the left eye, and his claim 
of entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor.  See, e.g., 
38 C.F.R. §§ 3.303, 3.808(b)(1)(iii) (1998).  Consequently, 
after that additional evidence was received, he should have 
been furnished a supplemental SOC (SSOC) as to those two 
claims.  38 C.F.R. § 19.31 (1998).  Because he was not, a 
remand is required for corrective action.

As to the veteran's claim of entitlement to SMC, the Board 
notes he has not recently been afforded an examination 
designed to assess the functional impairment occasioned by 
his service-connected cerebral neoplasm with right homonymous 
hemianopsia.  An examination of that sort is a necessary 
prerequisite to determining whether service-connected 
disability gives rise to a need for the regular aid and 
attendance of another person.  Consequently, on remand, such 
an examination should be accomplished.  38 C.F.R. § 19.9 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his left eye visual 
impairment and service-connected 
cerebral neoplasm with right homonymous 
hemianopsia that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.

	2.  After the above development has been 
completed, the RO should schedule the 
veteran for an eye examination.  The 
examiner should review the claims folder 
before examining the veteran.  The 
examiner should measure and record the 
veteran's visual acuity in each eye, in 
terms of both corrected and uncorrected 
vision.  The examiner should then 
indicate, with respect to each eye, 
whether the veteran can recognize test 
letters at one foot; whether perception 
of objects, hand movements, or counting 
fingers can be accomplished at three 
feet; whether there is a field defect in 
which the peripheral field has 
contracted to such an extent that the 
widest diameter of the visual field 
subtends an angular distance no greater 
than 20 degrees in the better eye; and 
whether the field of vision is reduced 
to five degrees of concentric 
contraction.  If the veteran has light 
perception only in either eye, or no 
light perception, that fact should 
likewise be noted.  Finally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that some or all of the veteran's 
current left eye visual impairment, 
including any impairment due to 
glaucoma, can be attributed to service 
or an already service-connected 
disability.  If it is determined that 
some, but not all, of the veteran's left 
eye impairment can be attributed to 
service or an already service-connected 
disability, the examiner should, to the 
extent feasible, describe the level of 
impairment occasioned by service alone 
(as compared to other, non-service-
related or supervening causes).

	3.  The RO should schedule the veteran 
for a neurological examination.  The 
examiner should review the claims folder 
before examining the veteran.  The 
physician conducting the examination 
should fully describe any functional 
impairment attributable to service-
connected disability.  The examiner 
should specifically indicate, with 
regard to limitations imposed by 
service-connected disability alone, 
whether the veteran can dress and 
undress himself; whether he is able to 
keep himself ordinarily clean and 
presentable; whether he is in frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances for 
which he needs assistance; whether he 
can feed himself; whether he can attend 
to the wants of nature; whether his 
disability requires him to remain in 
bed; and whether he otherwise requires 
care or assistance on a regular basis to 
protect himself from the hazards or 
dangers incident to his daily 
environment.

	4.  The RO should thereafter take 
adjudicatory action on the three 
aforementioned claims.  If any benefit 
sought is denied, a SSOC should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

